Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 1/22/21 is acknowledged.
Claims 1-62 have been canceled.
Claims 63-102 are pending in the instant application.
Minor Informalities
Instant claim 63 recites “polymer, plasticizer, defoamer and antioxidant”. A proper recitation is “a polymer, a plasticizer, a defoamer and an antioxidant”.
Instant claim 65 is missing a “,” between hydroxypropylmethyl cellulose and polyvinylpyrrolidone. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-79 and 85-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims are directed to a composition and the independent claim 63 broadly recites polymer of about 20% to about 50%, plasticizer of about 6% to about 9%, defoamer of about 0.2% to about 0.5%, antioxidant of about 0% to 3% and water of water about 30% to about 60%. Dependent claims 64-79 and 85-87 also recite various polymers, surfactants, plasticizers, defoamers, antioxidants, taste mask (assuming taste masking agents) and surfactants. Instant claimed term “composition” is very broad and can encompass a variety of formulations other than the disclosed oral drug delivery film. For example, a composition comprising a polymer, plasticizer, defoamer and water can also be used as a paint or agricultural or laundry detergent or textile or cleaning composition. A review of the instant specification is only limited to an oral drug delivery composition comprising cannabinoid as an associated structure with cyclodextrin and a micelle comprising cannabinoid with a surfactant shell, and further comprising a polymer, surfactant, plasticizer, defoamer, antioxidant and a taste mask (taste masking agents). Instant disclosure does not provide any description of compositions other than a drug delivery film composition, for oral administration. This is further supported by the fact that instant claims are not limited to any specific structure or shape, as opposed to the disclosure that is limited to oral, buccal or sublingual composition. One skilled in the art reviewing the instant disclosure would not have readily understood as to what is the scope of the term “composition” other than the oral drug delivery film. Accordingly, this is a written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63, 64 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites polyethylene glycol, which is the same as polyethylene oxide, also recited in the claim. It is unclear if the two polymers are different or the same. 
Instant claim 67 recites diacetate, triacetate which is confusing because it is unclear if applicants intend to claim glycerol diacetate and glycerol triacetate or any other di- and triacetates. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Instant claim 64 recites several specific polymers such as pullulan, polyethylene oxide, polyvinyl alcohol etc., but also generally recites copolymers, block polymers. It is unclear what copolymers and block polymers applicants intend to claim other than the specific polymers already listed in claim 64, because the term the meets and bounds of copolymers and block polymers are unclear. Instant claim 74 recites the broad recitation, water-soluble artificial sweeteners and water-soluble sweetening agents, and the claim also recites specific sweeteners such as monosaccharides, disaccharides, maltose, corn syrup, SPLENDA, SUCRALOSE etc. which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A clarification and correction is requested.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 81 depends from claim 84.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 63-65, 67-68, 71-74, 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8703177 to Finn et al (Finn).
Instant claims are not directed to any particular composition because instant claim 63 only recites “a composition”. 
Finn teaches buprenorphine delivery composition. Table 3 exemplifies compositions for preparing backing layer and includes purified water, polymers such as hydroxypropyl cellulose and hydroxyethyl cellulose (reads on instant polymer), vitamin E acetate, citric acid (reads on instant antioxidant), 1.786% sodium saccharin (instant taste mask), triethyl citrate (plasticizer), 0.6% peppermint oil (instant terpene of instant claims 78 and 79), sodium benzoate, methylparaben, propylparaben (preservative), yellow ferric oxide, water etc. The amounts of polymer, antioxidant and peppermint oil in the above example fall within the instant claimed ranges. Instant claim 63 recites about 0.2% to about 0.5% of defoamer. 
For claim 65, Finn describes the claimed polymers as suitable alternatives in the backing layer along with hydroxypropyl cellulose and hydroxyethyl cellulose. Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to select polyvinyl alcohol or hydroxypropyl methylcellulose for the backing layer because Finn teaches the polymers as equivalent.  For claim 67, example 3 includes triethyl citrate. 
Claim 69 also recites polyethylene glycol as a defoamer. While instant claim 63 recites about 6% to about 9% plasticizer and about 0.2% to about 0.5% defoamer, Finn teaches up to 15% of polyethylene glycol and hence it would have been obvious for one of an ordinary skill in the art to choose the optimum amount of PEG with an expectation to provide desired plasticizing effect or disintegration effect. While Finn does not teach the claimed term defoamer, Finn suggests employing polyethylene glycol as a plasticizing agent or a disintegration agent (col.11, l 46-51). Accordingly, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to employ polyethylene glycol as a disintegrating agent or plasticizing agent and still expect to see a defoaming effect because a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  For claim 71, example 3 teaches vitamin E. For claims 73-74, example 3 describes 1.786% sodium saccharin (reads on instant artificial sweetener). For claims 76-77, Table 3 describes 0.6% peppermint oil.

5.	Claim(s) 63-65, 67-69, 71, 73-74 and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over US 11096892 to Xu et al, as evidenced by Wikipedia (Polyethylene glycol).
Instant claim 63 recites a composition comprising: polymer of about 20% to about 50%; plasticizer of about 6% to about 9%; defoamer of about 0.2% to about 0.5%; antioxidant of about 0% to about 3%; and water of about 30% to about 60%.
Xu teaches a high loading and fast disintegration film for fast drug absorption comprising a polymer, a plasticizer and an active agent (abstract). Table 4 of Xu teaches film comprising pullulan, PEO (200K), D-sorbitol, glycerol and Tween20, which read on instant polymer, defoamer, taste mask, plasticizer, surfactant respectively. The amount of polymer, in Table 4 meets the amount of instant claim 63. Table 4 teaches pullulan in amounts that meet instant claims 63 and 64. Table 4 includes 0.5% sorbitol that meets taste mask of instant claims 73 and 74. Table 4 teaches 1.5% to 1.7% tween 20 and meet instant claim 85-87. Further, Xu teaches plasticizer can be used in an amount of 5-8% PEO (col. 2, l 41-62) that falls within the instant claimed about 6% to about 9% (because instant specification defines about to include 10% above and below the claimed range). Instant claim 69 also recites polyethylene glycol as a defoamer and therefore the PEO (also known as polyethylene glycol, as evidenced by Wikipedia (Polyethylene glycol)) meets instant defoamer. Additionally, Xu teaches that the film forming composition antifoaming agents such as simethicone (see 6, l 30-34 and tables 1, 2 and 4), in amounts of about 5%. Xu does not teach the claimed amounts of about 0.2% to about 0.5%. However, Xu teaches that the compound is used as an anti-foaming agent and therefore it would have been obvious for one of an ordinary skill in the art to choose an optimum amount of an antifoaming agent in order to suppress or reduce foam in the composition of Xu. A skilled artisan would have expected to obtain the desired anti-foaming or defoaming effect.  

6. Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over US 11096892 to Xu et al, as evidenced by Wikipedia (Polyethylene glycol), as applied to claims 63-65, 67-68, 71, 73-74 and 85-86, and further in view of Bergeron et al (Colloids and Surfaces, 1997).
	Xu teaches incorporating anti-foaming agent simethicone, but fails to teach polydimethylsiloxane of claim 70.
	Bergeron teaches polydimethylsiloxane (PDMS)-based antifoams, and its application in a wide variety of industrial processes such as distillation, filtration and fermentation. Bergeron teaches that once added to a surfactant solution the antifoaming agent form a dispersed emulsion of these globules which attack the individual thin liquid films and destroy the foam (col. 1, p 104). Therefore, it would have been obvious for one of an ordinary skill in the art to choose polydimethylsiloxane (PDMS)-based antifoams of Bergeron, in preparing the composition of Xu containing anti-foaming agent , simethicone, because Bergeron teaches that PDMS based anti-foams destroy the foam effectively due to the effective destabilization of the film at the interface of the oil/water and thus prevent excessive emulsification (p 119, last para).
	  
	
5.	Claim(s) 63-69 and 71-86 are rejected under 35 U.S.C. 103 as being unpatentable over US 8735374 to Zerbe et al US 8703177 to Finn et al (Finn), and US 11096892 to Xu et al, as evidenced by Wikipedia (Polyethylene glycol).
Zerbe teaches a direct compression formulation suitable for preparing buccal and /or sublingual dosage forms comprising cannabinoid-cyclodextrin complexes. Zerbe teaches that the said complexes have enhanced stability, product yield and/or product uniformity (abstract). The composition of Zerbe includes polyoxyethylene sorbitan fatty esters, polyethylene glycol glycerol fatty acid esters etc., which meet the claimed surfactants (col. 3-4). In col. 5, I 25-32, Zerbe teaches the claimed randomly methylated or hydroxypropyl cyclodextrin. The exemplified compositions in col. 6 and 13 (table from example 1) includes cannabinoid: cyclodextrin complex, surfactants such as PEG or poloxamer, aspartame (sweetener) and further include menthol that meets the claimed terpene (claim 79). The amounts of menthol, sweetener, surfactant meet the instant claimed amounts (claims 78 and 73 respectively). Zerbe teaches sucrose and glucose (col. 4, l 35-39) that meet the instant taste masking agent. Even though Zerbe teaches them as fillers, a product and its properties are inseparable.
Zerbe fails to teach the claimed plasticizer, antioxidants and a defoamer, instant claims.
The teachings of Finn, Xu and Wikipedia describe above are incorporated here with.
Finn teaches buprenorphine delivery composition. Table 3 exemplifies compositions for preparing backing layer and includes purified water, polymers such as hydroxypropyl cellulose and hydroxyethyl cellulose (reads on instant polymer), vitamin E acetate, citric acid (reads on instant antioxidant), 1.786% sodium saccharin (instant taste mask), triethyl citrate (plasticizer), 0.6% peppermint oil (instant terpene of instant claims 78 and 79), sodium benzoate, methylparaben, propylparaben (preservative), yellow ferric oxide, water etc. The amounts of polymer, antioxidant and peppermint oil in the above example fall within the instant claimed ranges. Instant claim 63 recites about 0.2% to about 0.5% of defoamer. 
Xu teaches a high loading and fast disintegration film for fast drug absorption comprising a polymer, a plasticizer and an active agent (abstract). Table 4 of Xu teaches film comprising pullulan, PEO (200K), D-sorbitol, glycerol and Tween20, which read on instant polymer, defoamer, taste mask, plasticizer, surfactant respectively.
Zerbe teaches a number of polymers including the claimed polyvinyl alcohol (of claims 64-65) in col. 4, l 23-34). Zerbe does not teach the claimed amount of polymer (about 20% to about 50%), however, teaches 15%. The claimed term about allows approximation. Even though Zerbe does not specify the polymer (PVA) of claim 66, it would have been obvious for one of an ordinary skill in the art to choose PVA of appropriate molecular weight and further an optimum amount of the polymer, in the composition of Zerbe, because the reference teaches the polymer for mucoadhesion and for administration of cannabinoid-cyclodextrin complexes. In this regard, Finn also teaches the claimed amounts of polymers for mucoadhesive effect.  A skilled artisan would have expected to achieve the desired mucoadhesion with an optimum amount of the polymer. 
Further, it would have been obvious for one of an ordinary skill in the art to modify the teachings of Zerbe so as to include the appropriate amounts of a plasticizer, defoamer, antioxidant and terpenes such as those disclosed by Finn and Xu references because both Finn and Xu also teaches oral film forming compositions for effective delivery of active agents. Hence, one of an ordinary skill in the art would have expected that the films of Zerbe to chip resistant as well as stable due to the presence of antioxidants. 
6.	Claim(s) 63-69 and 71-102 are rejected under 35 U.S.C. 103 as being unpatentable over US 8735374 to Zerbe et al US 8703177 to Finn et al (Finn), and US 11096892 to Xu et al, as evidenced by Wikipedia (Polyethylene glycol)., as applied to claims 63-69 and 71-86 and further in view of US 7423026 to Jarvinen et al, US 88708734 to Winnicki and US 2015/0297556 to Smith.
Zerbe, Finn, Xu and Wikipedia, discussed above does not teach the specific ratios of   cannabinoid:cyclodextrin, cannabinoid micelles  of instant claims 87-102.
Jarvinen teaches complexes of cyclodextrin and a cannabinoid selected from cannabinol, tetrahydrocannabinol and cannabidiol (reads on instant claimed), for preparing various dosage forms such as solid and liquid, oral, sublingual, buccal, pulmonary, parenteral and topical formulations (abstract, summary of invention in col.2). Jarvinen teaches that cyclodextrins improves the bioavailability of the poorly soluble cannabinoids (col. 2, I 22-37). Jarvinen suggests that the cannabinoids and cyclodextrin combination is employed at a ratio of 1:4 to 1:1000 or 1:4 to 1:250. For the claimed cyclodextrins, Jarvinen teaches the claimed randomly methylated or hydroxypropyl cyclodextrin (col. 2, l 8-14 and examples).  
Winnicki teaches cannabinoid formulations in the form of fast acting liposomal and micelle formulations, suitable for pharmaceutical and nutraceutical applications. Winnicki teaches that due to the poor absorption and bioavailability of cannabinoids, a stable micelle suspension of cannabinoids having a diameter size range of 50 to 1000 nm have been developed (col. 2,1 1-33). The reference teaches all of the known cannabinoids (col. 2, | 34-49). The method of preparing micelles is described in col. 5 and includes dissolving cannabinoid extract in to a water miscible organic solvent, rapidly mixing the said solution in an aqueous phase, which results in self-aligning of nanomicellar particles (example 1-4). Winnicki teaches the composition in several forms such as liquids, solid dosage forms (col. 8). The example formulations of Winnicki includes micelles having a size ranges of 50nm to 200 nm (example 4). In this regard, instant claim 13 recites about 99 nm particle sizes which overlaps with the sizes of Winnicki. Winnicki does not teach the claimed cyclodextrin and complexation of cannabinoid with cyclodextrin, and the ratios of cannabinoid and cyclodextrin.
Smith teaches pharmaceutically effective compositions comprising cannabinoid as an active agent, wherein the composition is in the form of a patch. Smith teaches that the composition includes carriers such as terpenes, cyclodextrin, pinene, lecithin etc., and a permeation agent (abstract; 0008). For the terpenes, [0009] of Smith describes terpenes that are also described in the instant invention. Further, Smith teaches carriers such as alpha or beta-cyclodextrins [0058]. In addition to the above carriers of [0058], Smith teaches further including terpenes [0060] such as limonenone, myrcene, pinene etc [0061-0077] in amount of 0.01% to 2% [0078]. Smith teaches that terpenes not only act as a carrier but also have pharmacodynamics activities (see 0060-0077).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the teachings of Zerbe (modified with Xu, Wikipedia and Finn references above) to  combine cannabinoid micelles (Winnicki) and cannabinoid cyclodextrin complexes (Zerbe) in a single composition, because while Winnicki teaches micelles particles of overlapping size ranges with the instant claimed ranges, and suggests improved absorption and bioavailability of cannabinoids in the said particle size ranges, Zerbe teaches enhanced stability, product yield and/or product uniformity of cannabinoid: cyclodextrin complexes. Further, Jarvinen also teaches various ratios of cannabinoid-cyclodextrins for improved stability and solubility of cannabinoid. In this regard, Smith teaches cannabinoid compositions comprising terpenes as well as cyclodextrin, both as carrier and further terpenes for both carrier effect and also pharmacological effect such as anti-inflammatory effect, asthma, anti-fungal agent etc. Hence, a skilled artisan would have included terpenes in the cyclodextrin-cannabinoid complex (as a complex of all three) with an expectation to provide pharmacological effects of terpenes (suggested by Smith) as well as analgesic and anti-inflammatory effects by cannabinoids (Smith) in the same composition of Zerbe and Winnicki. One skilled in the art would have been able to prepare the combinations of cannabinoids and terpenes with either or both cyclodextrin and micelles so as to release cannabinoid and terpenes from each of the delivery vehicle.
Further, it is noted that the lower end of the ratio of cannabinoid: cyclodextrin taught by Jarvinen over laps with the instant ratio of about 1:1 to about 1 A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hence, one of an ordinary skill in the art would have been motivated before the effective filing date of the instant invention, to choose a ratio of 1:4 of cannabinoid: cyclodextrin complexes, so as to arrive at the claimed invention and still expect a desired bioavailability of cannabinoid because Jarvinen suggests cyclodextrins improve bioavailability at a ratio of l :4 to 1:000 of cannabinoid: cyclodextrin.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 63-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of the claims 1-7 of U.S. Patent No. 10058531; claims 1-13 of US Patent 10307394, each in view of US 8703177 to Finn et al (Finn), and US 11096892 to Xu et al, as evidenced by Wikipedia (Polyethylene glycol)., and Bergeron et al (Colloids and Surfaces, 1997).
 Each of the above patent claim sets recite a complex of a combination of instant claimed cannabinoid-cyclodextrin complexes, including the claimed ratios of cannabinoid and cyclodextrin, and the claimed cannabinoid micelle. The patented claims do not recite the instant claimed polymer, plasticizer, sweetener, terpene, defoaming agent etc. The teachings of Finn, Xu, Wikipedia and Bergeron have been discussed above and incorporated herewith, and are directed to oral drug delivery compositions. It would have been obvious for one of an ordinary skill in the art to modify the teachings of Zerbe so as to include the appropriate amounts of a polymer a plasticizer, sweetener, defoamer, antioxidant and terpenes such as those disclosed by Finn and Xu references, including the defoaming agent taught by Bergeron, so as to arrive at the instant claims because both Finn and Xu also teaches oral film forming compositions for effective delivery of active agents, wherein the polymers are taught to provide mucoadhesive properties, plasticizer for reducing the chipping of the film, sweeteners and terpenes such as menthol for providing sweetening and flavor respectively, antioxidants for preserving and further include a defoamer to reduce the foam generated in preparing the emulsion composition. Hence, one of an ordinary skill in the art would have expected that the claimed composition of the above patents to be effective in mucoadhesion, chip resistant as well as stable due to the presence of antioxidants. 
8.	Claims 63-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10857125 in view of US 7423026 to Jarvinen et al, US 88708734 to Winnicki and US 2015/0297556 to Smith.
	The above patented claims recite a composition comprising polymer (cellulose polymer, polyvinyl alcohol), plasticizer, taste mask, polyethylene glycol, defoamer, surfactant, water, PVP, cannabinoid complexed with a cyclodextrin. Above claims recite all of the instant cannabinoids, cyclodextrin and surfactants, taste masking agents, defoaming agents, antioxidants and vasodilators. Patented claims fail to teach the instant micelles and the ratios of cannabinoid-cyclodextrin of instant claims. 
The teachings of Jarvinen, Winnicki and Smith have been discussed above and incorporated herewith. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the patented compositions to prepare cannabinoid micelles  because while Winnicki teaches micelles particles of overlapping size ranges with the instant claimed ranges, and suggests improved absorption and bioavailability of cannabinoids in the said particle size ranges, Jarvinen also teaches various ratios of cannabinoid-cyclodextrins for improved stability and solubility of cannabinoid. In this regard, Smith teaches cannabinoid compositions comprising terpenes as well as cyclodextrin, both as carrier and further terpenes for both carrier effect and also pharmacological effect such as anti-inflammatory effect, asthma, anti-fungal agent etc. Hence, a skilled artisan would have included terpenes in the cyclodextrin-cannabinoid complex (as a complex of all three) with an expectation to provide pharmacological effects of terpenes (suggested by Smith) as well as analgesic and anti-inflammatory effects by cannabinoids (Smith) in the same composition. One skilled in the art would have been able to prepare the combinations of cannabinoids and terpenes with either or both cyclodextrin and micelles so as to release cannabinoid and terpenes from each of the delivery vehicle. Further, it is noted that the lower end of the ratio of cannabinoid: cyclodextrin taught by Jarvinen over laps with the instant ratio of about 1:1 to about 1 A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Hence, one of an ordinary skill in the art would have been motivated before the effective filing date of the instant invention, to choose a ratio of 1:4 of cannabinoid: cyclodextrin complexes, so as to arrive at the claimed invention and still expect a desired bioavailability of cannabinoid because Jarvinen suggests cyclodextrins improve bioavailability at a ratio of l :4 to 1:000 of cannabinoid: cyclodextrin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611